
	
		III
		112th CONGRESS
		1st Session
		S. RES. 314
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2011
			Mrs. Gillibrand
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Recognizing the contributions of Project
		  Chernobyl and Project 9/11.
	
	
		Whereas Project Chernobyl is an important organization in
			 the United States addressing the high risk of thyroid cancer among people
			 living in the United States who are from countries affected by the Chernobyl
			 nuclear accident;
		Whereas Project Chernobyl has expanded services to offer
			 thyroid screenings to the general population in regions with a high incidence
			 of thyroid cancer;
		Whereas Project Chernobyl is addressing the high medical
			 costs of diagnosis and treatment of thyroid cancer by introducing and
			 implementing innovative, minimally invasive techniques that allow for rapid,
			 low cost treatment;
		Whereas Project Chernobyl is initiating and funding
			 research directed toward developing new diagnostic and treatment methodologies
			 for thyroid cancer and other thyroid diseases;
		Whereas Project Chernobyl has organized Project 9/11, a
			 dedicated effort to identify and treat thyroid cancer among 9/11 first
			 responders; and
		Whereas Project Chernobyl and Project 9/11 are providing
			 an extraordinary service to members of the 9/11 community and first responders
			 who are suffering from thyroid cancer: Now, therefore, be it
		
	
		That the Senate commends Project 9/11
			 and its work to assist the 9/11 community in early treatment and detection of
			 thyroid cancer.
		
